 Case 5:19-cv-00032-FPS Document 18 Filed 05/03/19 Page 1 of 3 PageID #: 48



                        UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 WHEELING HOSPITAL, INC.,

                                    Plaintiff,
                                                      Civil Action No. 5:19-CV-32
         vs.                                          Hon. Frederick P. Stamp Jr.

 LOUIS LONGO,

                                    Defendant.


               MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant, Louis Longo, through his undersigned counsel, hereby moves to dismiss

Plaintiff’s Complaint pursuant to Rules 8(b), 12(b)(6) and 13 of the Federal Rules of Civil

Procedure. Defendant Longo is filing an accompanying Memorandum in Support of this Motion,

which is incorporated herein as if fully set forth.

       WHEREFORE, Defendant Longo respectfully requests that this Court grant his Motion,

dismiss with prejudice each claim asserted against him in the Complaint, and award any such

further relief as the Court may deem appropriate.

                                                      Respectfully submitted,



                                                      /s/ Sharon L. Potter_______________
                                                      Sharon L. Potter (WV Bar # 2952)
                                                      SPILMAN THOMAS & BATTLE, PLLC
                                                      P.O. Box 831
                                                      1233 Main Street, Suite 4000
                                                      Wheeling, WV 26003
                                                      Telephone: 304-230-6950
                                                      Email: spotter@spilmanlaw.com

                                                      and
Case 5:19-cv-00032-FPS Document 18 Filed 05/03/19 Page 2 of 3 PageID #: 49



                                       Michael S. Garrison (WV Bar #7161)
                                       SPILMAN THOMAS & BATTLE, PLLC
                                       P.O. Box 615
                                       Morgantown, WV 26507
                                       Telephone: 304-291-7920
                                       Email: mgarrison@spilmanlaw.com

                                       Counsel for Defendant
 Case 5:19-cv-00032-FPS Document 18 Filed 05/03/19 Page 3 of 3 PageID #: 50



                               CERTIFICATE OF SERVICE

       I, Sharon L. Potter, hereby certify that on the 3rd day of May, 2019, the foregoing Motion

to Dismiss Plaintiff’s Complaint was electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to the following:

                                Marc B. Chernenko, Esquire
                               William E. Watson & Associates
                                       800 Main Street
                                        P.O. Box 111
                                    Wellsburg, WV 26070
                                    E: wewalaw@aol.com
                                    (Counsel for Plaintiff)

                                Roscoe C. Howard, Jr., Esquire
                                    William Martin, Esquire
                                   C. David Paragas, Esquire
                                   Meena T. Sinfelt, Esquire
                                   Barnes & Thornburg, LLP
                                1717 Pennsylvania Ave, N.W.
                                           Suite 500
                                    Washington, DC 20006
                                E: Roscoe.Howard@btlaw.com
                                 William.Martin@btlaw.com
                                  David.Paragas@btlaw.com
                                  Meena.Sinfelt@btlaw.com
                                     (Counsel for Plaintiff)




                                                   /s/ Sharon L. Potter
                                                   Sharon L. Potter (WV Bar # 2952)
